Order entered May 11, 2016




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-16-00023-CV

     ETHEL LOCKHART AND/OR ALL OCCUPANTS OF 711 LENTISCO DRIVE
                 LANCASTER, TEXAS 75146, Appellants

                                          V.

      SILVER BAY PROPERTY CORP. MANAGEMENT COMPANY FOR 2012-C
                    PROPERTY HOLDINGS LLC, Appellee

                    On Appeal from the County Court at Law No. 2
                                Dallas County, Texas
                        Trial Court Cause No. CC-15-05335-B

                                      ORDER
       Based on the Court’s opinion of this date, we DENY as moot appellee’s motion to

dismiss.


                                                 /s/   LANA MYERS
                                                       JUSTICE